DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
This application contains claims directed to the following patentably distinct species: Species I, figures 2-7; Species II, figures 8-9; Species III, figures 10-11 and Species IV, figures 12-15C. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, claim 4 is directed to Species I, claim 6 is directed to Species III and claim 7 is directed to Species IV. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Bala Sundararajan on 28 April 2021 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-5, 11-13 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10 and 14-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 119 and 129.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites that each arm has a “superior forceps surface” and the microscissor has a superior microscissor surface flush with the forceps superior surface. It is unclear which surfaces are being discussed, so the structural feature recited by the claim is indefinite. First, the drawings do not show the forceps superior surface. Second, the claim recites that the scissor surface is flush with the forceps surface, but since there are two surfaces it is not clear if the scissor surface is flush with one, the other, or both forceps surfaces. Finally, the word flush generally means “having or forming a continuous plane or unbroken surface.” The word only appears in paragraph [0046] of the specification, which refers to figure 2, but it is unclear what part of the scissors can be considered “flush” with what part of the forceps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asher (US 2016/0249974).
Regarding claim 1-5 and 11-13, Asher discloses a bipolar-microscissor forceps (fig. 1) assembly with a forceps with a first arm (28) with a first electrode (32) and second arm (26) with a second electrode (30). The arms are connected at their proximal ends (fig. 1). The electrodes can be connected to a source of energy by leads (“conductors,” not shown, paragraph [0019]). The assembly further includes a microscissors (38) disposed between the arms, and entirely proximal of the proximal to the tips of the forceps (fig. 1), where the microscissors are electrically insulated from the forceps (via insulation on the forceps, [0019]). The microscissors includes proximal ends connected to respective scissor arms via sleeves adapted to slide over the forceps arms (42a, 42b), which would also allow them to be removed from the forceps entirely. Regarding the sleeve, Asher further discloses that the sleeve can be partially circumferential with a tab (not shown) thereby allowing a user to “pinch” the sleeve to move the microscissors to a different position ([0021]). This configuration can be considered a clip that allows the microscissors to be positioned as desired. If the sleeve/clips are part of the forceps, then the sleeve/clip can be considered to have a flush surface with the forceps arms (e.g. where a clip contacts a forceps arm). Alternatively, figure 4 shows that the scissors are substantially flush with the forceps in a closed positon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Asher in view of Bourne (US 2004/0267257).
Regarding claim 20, Asher does not disclose a kit including the forceps and a plurality of microscissors each with a different length. However, it is commonly known in the medical device area that different sizes, shapes and configurations may be necessary or beneficial to treat the particular part of a particular parent. Bourne, for example, discloses a medical device with a tissue treatment element and teaches that the element could be provided in a kit with treatment elements having different lengths, sizes and tip configurations ([0025]). Therefore, before the filing date of the invention, it would have been obvious to provide the device of Asher in a kit having a functional element with various lengths, sizes and configurations as taught by Bourne, where the functional element in Asher is the scissors and/or the forceps tips, to produce the predictable result of allowing the user to treat a range of tissue types, sizes and/or shapes with in a particular patient in a desired manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794